DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed August 11, 2021. Claims 1-13, 15-16, 18-20, and 22 have been amended. No claims have been added or canceled. Currently, claims 1-22 are pending.

Response to Arguments
Applicant's arguments filed with regards to amended claim 1 have been fully considered but they are not persuasive. Applicant asserts that the prior art of record fails to disclose that, “in accordance with an expectation that a detection unit can be ready to detect radiation at an irradiation time which is a time in a future of the present time, a control unit transmits a permission signal to the radiation generation apparatus.” Such an expectation is defined in the Instant Application as the designation of an irradiation time, before which a photographing permission is communicated that the detection unit is ready to detect at the irradiation time. Akihiko teaches such expectation by establishing an irradiation time and configuring the detector to perform a preparatory operation prior to irradiation time, after which a permission signal is transmitted (para 0033, 0035-0037) Thus, the detector unit, with an expectation to be ready to detect, transmits a permission signal for irradiation to the radiation generation apparatus. Therefore, the rejection in view of Akihiko is maintained in view of the amended limitations and is repeated infra.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiko (JP 2011/041866; published March 3, 2011).
Re claim 1, Akihiko disclose a radiation imaging system comprising:
an irradiation control apparatus configured to control an irradiation unit arranged to irradiate with radiation so that irradiation with radiation is executed at an irradiation time at which the irradiation of the radiation is to be started by the irradiation unit  (para. 0032, 0033-0037);
a detection unit arranged to detect the radiation (para. 0032, 0033-0037) and;
a control unit configured to control the detection unit so that the detection unit is ready to detect the radiation at the irradiation time (para. 0027, 0033-0037, 0039);
wherein, if the detection unit is expected to be ready to detect the radiation at the irradiation time, the control unit transmits photographing permission information, which indicates that the detection unit is ready to detect the radiation at the irradiation time to the irradiation apparatus (para. 0027, 0033-0039).
claim 2, Akihiko discloses wherein, if the detection unit is not expected to be ready to detect the radiation at the irradiation time, the control unit transmits photographing prohibition information to the irradiation control apparatus (para. 0025-0027).
Re claim 3, Akihiko discloses wherein the irradiation control apparatus is configured to:
perform control so that the irradiation unit irradiates with the radiation if the photographing permission information is received by a point in time that precedes the irradiation time by a given amount (para. 0024-0027);
perform control that prevents the irradiation unit from irradiating with the radiation if the photographing permission information is not received by the point in time that precedes the irradiation time by the given amount (para. 0024-0027).
Re claim 4, Akihiko disclose wherein, if the detection unit is allowed to detect radiation, the control unit transmits normality information, which indicates that the detection unit is operating normally, to the irradiation control apparatus (para. 0036-0038);
wherein the irradiation control apparatus performs control so that the irradiation unit irradiates with the radiation, based on the normality information (para. 0036-0038).
Re claim 5, Akihiko disclose wherein the irradiation control unit performs control so that the irradiation apparatus irradiates with the radiation, based on at least one of reception/non-reception of the normality information, a frequency of the reception, an interval of the reception, a time of the reception, and the number of received pieces of normality information (para. 0036-0038).
Re claim 6, Akihiko discloses wherein, if the detection unit is unavailable to detect radiation, the control unit transmits abnormality information as the photographing prohibition information, which indicates that the detection unit not operating normally to the irradiation control apparatus (para. 0042-0044);

Re claim 7, Akihiko discloses wherein, if the irradiation control apparatus receives the abnormality information, the irradiation control apparatus determines that there is abnormality in the detection unit, and performs control that prevents the irradiation unit from irradiating with the radiation (para. 0042-0044).
Re claim 10, Akihiko discloses wherein the control unit corrects time information that is referred to by the control unit based on time information that is referred to by the irradiation control apparatus, or on reference time information which serves as a reference (para. 0035).
Re claim 12, Akihiko disclose wherein the irradiation control apparatus corrects time information that is referred to by the irradiation control apparatus based on time information that is referred to by the control unit, time information that is referred to by the irradiation unit, and reference time information which serves as reference (para. 0035).
Re claim 18, Akihiko disclose a radiation imaging apparatus comprising:
a detection unit arranged to detection radiation from an irradiation unit arranged to irradiate with the radiation (para. 0032);
a reception unit configured to receive, from outside, irradiation information about an irradiation time at which irradiation of the radiation is to be started (para. 0034);
a control unit configured to control the detection unit so that the detection unit is ready to detect the radiation at the irradiation time, based on the irradiation information (para. 0032, 0033-0039);
a transmission unit configured to transmit photographing permission information, which indicates that the detection unit is ready to detect the radiation at the irradiation time to the outside 
Re claim 19, Akihiko discloses a radiation imaging system according to claim 1  (para. 0036-0038);
wherein the irradiation control apparatus is configured to:
receive, if the detection unit is allowed to detect the radiation, normality information indicating that the detection unit is operating normally, from the control unit (para. 0032-0037);
receive, if the detection unit is unavailable to detect the radiation abnormality information indicating that the detection unit is not operating normally from the control unit (para. 0042-0044);
determine the detection unit as one of normal and abnormal based on one of the normality information and the abnormality information (para. 0042-0044);
perform control that causes the irradiation unit to irradiate with the radiation if the detection unit is normal, and perform control that prevents the irradiation unit from irradiating with the radiation if the detection unit is abnormal (para. 0042-0044).
Re claim 20, Akihiko discloses a radiation imaging method comprising the steps of:
setting an irradiation time at which irradiation of radiation is to be started (para. 0038-0039);
controlling, by an irradiation control apparatus, an irradiation unit of the radiation so that irradiation of the radiation is executed at the irradiation time (para. 0032);
controlling the detection unit of the radiation so that the detection unit is ready to detect the radiation at the irradiation time (para. 0027, 0039);
transmitting photographing permission information, which indicates that the detection unit is expected to be ready to detect the radiation at the irradiation time to the irradiation control apparatus, if the detection unit is expected to be ready to detect the radiation at the irradiation time (para. 0027, 0033-0037).
claim 21, Akihiko disclose the apparatus comprising a computer configured to perform the steps of claim 20, which necessarily requires a non-transitory computer readable medium having stored thereon a program for causing, when being executed by a processor, the processor to perform the steps of the previous claim (para. 0001-0003).
Re claim 22, Akihiko discloses a radiation imaging system comprising:
an irradiation control apparatus configured to control an irradiation unit arranged to irradiate with radiation so that irradiation with radiation is executed at an irradiation time at which irradiation of the radiation is to be started by the irradiation unit (para. 0032) and;
a radiation imaging apparatus including:
a detection unit arranged to detect the radiation (para. 0032);
a control unit configured to control the detection unit so that the detection unit is ready to detect the radiation at the irradiation time (para. 0027, 0033-0039);
wherein the control unit corrects time information that is referred to by the detection control unit based on time information that is referred to by the irradiation control apparatus, or on reference time information, which serves as a reference (para. 0035).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiko (JP 2011/041866; published March 3, 2011) in view of Ito (US 2015/0164459; published June 18, 2015).
Re claim 8, Akihiko discloses the limitations of claim 1, as mentioned above, but is silent with regards to the synchronized stopping of the radiation source and the detector. In a similar field of endeavour, Ito discloses configuring the controller to stop the irradiation when the dose has exceeded a predetermined threshold before a predetermined time has elapsed (para. 0014). Ito further discloses that, upon stopping the irradiation, the controller sends an end flag to stop the detection apparatus (para. 0014, 0085). One of ordinary skill in the art would have been motivated to implement the control unit of Ito in the apparatus of Akihiko in order to maintain synchronization between the source and the detector.

Allowable Subject Matter
Claims 9, 11, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record does not teach or fairly suggest the stop request confirmation received by the irradiation control.
Regarding claims 11 and 13-17, the prior art of record does not teach or fairly suggest the claimed time correction by the detection control unit.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896